Citation Nr: 0819892	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to a service-connected left knee 
disability (chondromalacia patella).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 2003 to March 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

In his October 2004 notice of disagreement (NOD), the veteran 
requested a decision review officer (DRO) hearing at the RO 
in Portland, Oregon.  The veteran then relocated to the St. 
Louis, Missouri area.  In a June 2005 statement, the veteran 
requested that the Portland hearing be cancelled and be 
rescheduled at the St. Louis RO.  Accordingly, the claim was 
transferred to the jurisdiction of the RO in St. Louis, 
Missouri.  However, after an informal conference, the 
veteran, through his representative, agreed to withdraw his 
hearing request if a VA examination would be provided.  A VA 
examination was provided in April 2006, and thus the 
veteran's due process rights have not been violated.  He has 
not since requested another hearing, and the Board may 
proceed with the adjudication of this claim.

In a June 2006 VA Form 9, the veteran made reference to left 
knee, left hip and right shoulder problems.  It is unclear as 
to whether he is pursuing compensation for such disabilties.  
This matter should be clarified by the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran has presented arguments for service connection 
for his low back disability as secondary to his service-
connected left knee condition.  However, the Board notes that 
the letter sent to the veteran by the RO in May 2004, 
pursuant to the Veterans Claims Assistance Act (VCAA), failed 
to address the elements of secondary service connection.  The 
Board thus finds that VA failed to satisfy its duty to assist 
in this case.

On remand, corrective action should be taken to include 
providing the veteran with a letter which contains proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) which informs him of the requirements for 
establishing secondary service connection according to 38 
C.F.R. § 3.310.  The veteran must be given proper notice and 
afforded a reasonable opportunity to respond and submit 
additional evidence.

The veteran was afforded a VA examination in April 2006, but 
the VA examiner did not opine whether there was a nexus 
between the veteran's service-connected left knee disability 
and his low back disability.  Therefore, the Board finds that 
an opinion regarding whether the veteran's current back 
disability is secondary to his service-connected left knee is 
needed to adjudicate this issue.  A July 2004 VA outpatient 
treatment record notes an assessment of back pain which was 
likely due to compensation from knee pain.  A rationale for 
this conclusion was not provided  As such, the Board finds 
that the current medical evidence of record is inadequate for 
the purpose of adjudicating the veteran's claim for service 
connection and a VA examination must be conducted.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran all notification 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), with respect to his 
service connection claim.  This letter 
must include all pertinent notice 
regarding the veteran's claim of service 
connection for a low back disability, to 
include as secondary to his service-
connected left knee disability.  The 
notice should also inform the veteran that 
he should provide VA with copies of any 
evidence relevant to the claim that he has 
in his possession.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.

2.  Schedule the veteran for a VA 
examination.  The claims file should be 
provided to the physician for review, and 
the examiner should note that it has been 
reviewed.

After reviewing the file, the physician 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current back disability is 
related to a disease or injury in service 
OR was caused or aggravated by a separate 
service-connected disability, specifically 
to include the veteran's service-connected 
left knee disability.

It would be helpful if the physician would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO should 
review all the evidence that was submitted 
since the May 2006 SOC.  In the event that 
the claim is not resolved to the 
satisfaction of the veteran, he should be 
provided a SSOC, which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R.  
§ 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



